Exhibit 99.1 PRESS RELEASE For Immediate Release Date: July 22, 2015 Contact: Chris Courtney/Rick McCarty Phone: (209) 848-2265 www.ovcb.com OAK VALLEY BANCORP REPORTS 2 nd QUARTER RESULTS OAKDALE, CA − Oak Valley Bancorp (NASDAQ: OVLY), the bank holding company for Oak Valley Community Bank and Eastern Sierra Community Bank, recently reported consolidated financial results. For the three months ended June 30, 2015, consolidated net income available to common shareholders was $1,510,000, or $0.19 per diluted common share. This compared to consolidated net income of $1,526,000, or $0.19 per diluted common share, for the prior quarter and $2,537,000, or $0.32 per diluted common share for the same period a year ago. Total assets were $764 million at June 30, 2015, an increase of $10.5 million over March 31, 2015 and $85.7 million over June 30, 2014. Gross loans were $463.5 million as of June 30, 2015, an increase of $10.3 million over March 31, 2015, and an increase of $27.8 million over June 30, 2014. The Company’s total deposits were $683.9 million as of June 30, 2015, an increase of $10.9 million over March 31, 2015, and an increase of $81.0 million over June 30, 2014. Net interest income was $6,200,000 for the three months ended June 30, 2015, consistent with $6,201,000 for the prior quarter and $6,175,000 for the same period last year. The increase in loan volume, referenced above, has been offset with continued margin compression. The Company’s net interest margin for the three months ended June 30, 2015 was 3.70%, compared to 3.74% for the prior quarter, and 4.07% for the same period last year. “Solid year over year loan and deposit growth was punctuated by a late second quarter push. We are optimistic that recent activity and the continued strength in the loan pipeline will support continued growth through the remainder of the year,” stated Chris Courtney, President and CEO. Non-interest expense for the three months ended June 30, 2015 totaled $5,193,000, compared to $5,099,000 during the prior quarter, and $4,989,000 for the same period last year. The increase compared to last quarter is the result of a recovery of impaired loan expense, corresponding to the payoff of a non-performing loan, during the prior quarter. The increase compared to the same period last year corresponds to growth in full time equivalent staff from 144 to 152. Deposit servicing costs associated with deposit growth and transaction activity have also increased. Non-interest income for the three months ended June 30, 2015 totaled $1,156,000, compared to $1,027,000 during the prior quarter, and $927,000 for the same period last year. The increase compared to the prior periods is primarily the result of gains associated with called securities in the investment portfolio. Non-performing assets as of June 30, 2015 were $5,197,000, or 0.68% of total assets, compared to $5,246,000, or 0.70% of total assets, as of March 31, 2015, and $5,065,000, or 0.75%, at June 30, 2014. The ratio of loan loss reserves to gross loans decreased to 1.59% as of June 30, 2015, compared to 1.63%, at March 31, 2015, and 1.74% at June 30, 2014. Improvement in economic conditions and noted trends of credit quality, has allowed the Company to maintain its reserve level in spite of recent loan growth. Accordingly, the Company did not record a provision for loan losses in the second quarter. During the prior quarter a reversal of loan loss provisions of $125,000 was warranted. During the same period last year a recovery of $1,877,000 was recognized in income through a credit to the loan loss provision. The Company recently announced the payment of a cash dividend of $0.11 per share of common stock to its shareholders of record at the close of business on July 20, 2015. In aggregate, the distribution will amount to approximately $888,000, with a payable date of July 30, 2015. This is the second dividend payment made by the Company in 2015. The Company currently operates through 15 branches in Oakdale, Sonora, Turlock, Stockton, Patterson, Ripon, Escalon, Manteca, Tracy, three branches in Modesto, and three branches in their Eastern Sierra Division, which includes Bridgeport, Mammoth Lakes, and Bishop. The Company also announced plans to open a second location in Sonora later this year. For more information, please call 1-866-844-7500 or visit www.ovcb.com . This press release includes forward-looking statements about the corporation for which the corporation claims the protection of safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on management's knowledge and belief as of today and include information concerning the corporation's possible or assumed future financial condition, and its results of operations and business. Forward-looking statements are subject to risks and uncertainties. A number of important factors could cause actual results to differ materially from those in the forward-looking statements. Those factors include fluctuations in interest rates, government policies and regulations (including monetary and fiscal policies), legislation, economic conditions, including increased energy costs in California, credit quality of borrowers, operational factors and competition in the geographic and business areas in which the company conducts its operations. All forward-looking statements included in this press release are based on information available at the time of the release, and the Company assumes no obligation to update any forward-looking statement. ### Oak Valley Bancorp Financial Highlights (unaudited) ($ in thousands, except per share) 2nd Quarter 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter Selected Quarterly Operating Data: Net interest income $ 6,200 $ 6,201 $ 6,621 $ 6,389 $ 6,175 (Recovery of) provision for loan losses - ) - - ) Non-interest income 1,156 1,027 1,086 940 927 Non-interest expense 5,193 5,099 5,252 5,112 4,989 Net income before income taxes 2,163 2,254 2,455 2,217 3,990 Provision for income taxes 653 728 813 682 1,453 Net income $ 1,510 $ 1,526 $ 1,642 $ 1,535 $ 2,537 Earnings per common share - basic $ 0.19 $ 0.19 $ 0.21 $ 0.19 $ 0.32 Earnings per common share - diluted $ 0.19 $ 0.19 $ 0.20 $ 0.19 $ 0.32 Dividends paid per common share $ - $ 0.10 $ - $ 0.065 $ - Return on average common equity % Return on average assets % Net interest margin (1) % Efficiency ratio (2) % Capital - Period End Book value per common share $ 9.43 $ 9.39 $ 9.29 $ 9.01 $ 8.84 Credit Quality - Period End Nonperforming assets/ total assets % Loan loss reserve/ gross loans % Period End Balance Sheet ($ in thousands) Total assets $ 764,008 $ 753,552 $ 749,665 $ 706,821 $ 678,319 Gross loans 463,463 453,165 454,471 435,776 435,671 Nonperforming assets 5,197 5,246 5,584 4,333 5,065 Allowance for loan losses 7,390 7,409 7,534 7,541 7,602 Deposits 683,937 672,991 669,581 630,178 602,978 Common equity 76,165 75,816 75,041 72,793 71,369 Non-Financial Data Full-time equivalent staff 152 148 148 145 144 Number of banking offices 15 15 15 14 14 Common Shares outstanding Period end 8,072,655 8,075,355 8,074,855 8,074,855 8,075,855 Period average - basic 7,992,296 7,972,225 7,960,108 7,959,316 7,953,499 Period average - diluted 8,036,691 8,024,756 8,015,511 8,011,125 8,001,815 Market Ratios Stock Price $ 9.86 $ 9.86 $ 10.16 $ 10.03 $ 9.93 Price/Earnings 13.01 12.70 12.41 13.11 7.76 Price/Book 1.05 1.05 1.09 1.11 1.12 SIX MONTHS ENDED JUNE 30, 2015 Net interest income $ 12,401 $ 12,279 (Recovery of) provision for loan losses ) ) Non-interest income 2,183 1,737 Non-interest expense 10,292 9,870 Net income before income taxes 4,417 6,023 Provision for income taxes 1,381 2,078 Net income $ 3,036 $ 3,945 Earnings per common share - basic $ 0.38 $ 0.50 Earnings per common share - diluted $ 0.38 $ 0.49 Dividends paid per common share $ 0.10 $ 0.10 Return on average common equity % % Return on average assets % % Net interest margin (1) % % Efficiency ratio (2) % % Capital - Period End Book value per common share $ 9.43 $ 8.84 Credit Quality - Period End Nonperforming assets/ total assets % % Loan loss reserve/ gross loans % % Period End Balance Sheet ($ in thousands) Total assets $ 764,008 $ 678,319 Gross loans 463,463 435,671 Nonperforming assets 5,197 5,065 Allowance for loan losses 7,390 7,602 Deposits 683,937 602,978 Common equity 76,165 71,369 Non-Financial Data Full-time equivalent staff 152 144 Number of banking offices 15 14 Common Shares outstanding Period end 8,072,655 8,075,855 Period average - basic 7,982,316 7,916,034 Period average - diluted 8,030,756 7,971,802 Market Ratios Stock Price $ 9.86 $ 9.93 Price/Earnings 12.86 9.88 Price/Book 1.05 1.12 Ratio computed on a fully tax equivalent basis using a marginal federal tax rate of 34%. Ratio computed on a fully tax equivalent basis using a marginal federal tax rate of 34%, and a marginal federal/state combined tax rate of 41.15% for applicable revenue.
